12/22/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0657                           Case Number: DA 22-0657




__________________________________________________________________
  IN RE THE MARRIAGE OF:

 KRISTIN VICK,

              Petitioner/Appellant,             ORDER DISMISSING
                                                APPEAL
 and

 NATHAN VICK,

              Respondent/Appellee.


       This matter came before the Court on Appellant’s Motion to Voluntarily

Dismiss Appeal. Having considered the same, and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                       December 22 2022